MEMORANDUM **
Sylvester Kwesi Monyor Naabeh appeals from his jury-trial conviction and two *222concurrent 22-month sentences for transportation of illegal aliens for the purpose of commercial advantage or private financial gain, in violation of 8 U.S.C. § 1324(a)(l)(A)(ii), (a)(l)(B)(i), and his jury-trial conviction and concurrent 12-month sentence for assault of a federal officer, in violation of 18 U.S.C. § 111(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Naabeh’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED. We VACATE and REMAND the term of supervised release for Count 3 because it exceeds the statutory maximum term set forth in 18 U.S.C. § 3583(b)(3). We AFFIRM the judgment in all other respects.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.